Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-28633
                                                                  16-MAY-2011
                                                                  10:11 AM
                                 NO. SCWC-28633

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                       vs.

        BERNARD K.B. YOUNG, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 28633; FC-CR. NO. 07-1-1034)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Duffy, J., for the court1)

            Petitioner/Defendant-Appellant Bernard K.B. Young’s
application for writ of certiorari, filed on April 11, 2011, is
hereby rejected.
            DATED:       Honolulu, Hawai#i, May 16, 2011.

                                      FOR THE COURT:

                                      /s/ James E. Duffy, Jr.

                                      Associate Justice

Jennifer D.K. Ng,
Deputy Public Defender,
for petitioner/defendant-
appellant on the application

Delanie D. Prescott-Tate,
Deputy Prosecuting Attorney,
for respondent/plaintiff-
appellee on the response


      1
        Considered by:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.